Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

EXAMINER’S AMENDMENT
The application has been amended as follows: 

IN THE CLAIMS 
	In claim 7, at line 2, “specially designed” was deleted.

Examiner Comment – Claim Construction 
	The claim-recited concentration range of hydrogen peroxide in the high pressure reactor is recited as a concentration of volume of hydrogen peroxide per unit reactor volume, e.g., “0.5 to 10 ml/liter” as in claim 11.    Although neat hydrogen peroxide liquid is known, hydrogen peroxide is typically used as a dilute aqueous solution.  In the chemical arts prior art, when the resulting concentration of added hydrogen peroxide, as here, is reported in units of hydrogen peroxide volume per unit solution or reactor volume, e.g., “ml/liter,” rather than as mass per unit volume, it is conventional and necessary in the chemical arts to report the concentration of the aqueous hydrogen peroxide solution employed.  See, for example, USP 3655574 at Example 4, USP 3966400 at Example 2 col 4 line 10, and USP 5529928 at Example 10 col  5 line 41.
	Applicant here discloses that a 20% v/v solution of hydrogen peroxide was used.   See page 9 line 4.  Applicant’s claims reciting a resulting concentration of hydrogen peroxide reported as volume (ml) per unit reactor volume (liter) would have read such terms in light of the specification, i.e., page 9 line 4, and understood that the mass concentration of hydrogen peroxide in the reactor is equivalent to the concentration that would have resulted from employing a 20% v/v aqueous solution of hydrogen peroxide.  In light of the disclosure at page 9 line 4, the claims reciting a resulting hydrogen peroxide concentration in terms of peroxide volume (ml) per unit reactor volume (liter) do no run afoul of §112(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHESTER T BARRY whose telephone number is (571)272-1152. The examiner can normally be reached Mon thru Fri 10 - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152